Order entered November 3, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01416-CR

                            ALEXANDER ROBERSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F12-58374-H

                                           ORDER
        The Court has before it appellant’s “response” to this Court’s letter informing appellant
that his brief is overdue. We will treat it as a motion to extend time to file his brief. In the
motion, counsel states that on July 24, 2014, this Court ordered the court reporter to file a
supplemental record containing two missing exhibits and that counsel has been checking the
website and has not seen that the exhibits were filed. The exhibits that were ordered on July 24,
2014 are State’s Exhibit nos. 1 and 10. Those exhibits were filed on July 24, 2014 and are
identified on the Court’s case management system as “Exhibits filed.”
        We GRANT appellant’s October 20, 2014 extension request and ORDER appellant to
file his brief within THIRTY DAYS of the date of this order.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.
                                                      /s/   LANA MYERS
                                                            JUSTICE